Title: To George Washington from Major General Stirling, 27 November 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dear Sir
    Elizabeth Town [N.J.] Novr 27th 1778 5 oClo. P.m.
  
I wrote you about an hour ago by an Express going from Congress. I have this Moment received a Report from my friend at Amboy, dated at Noon this day who informs me that 45 Sail of Ships Came down from New York to Sandy hook and have Stood out to Sea. the Wind is now at S.W. and seems to be Comeing round to South and I therefore expect to hear of their being returned to the hook—tomorrow. I am your Excellencys Most Humble Servt

  Stirling,

